Citation Nr: 1456138	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  10-24 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for arthroplasty of the left fifth toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to December 1990. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned in April 2012.  A transcript of the proceeding is of record.

This appeal was previously before the Board in March 2013 and remanded for additional development.  The case has been returned to the Board for further appellate consideration.

FINDING OF FACT

The most probative evidence fails to link the Veteran's arthroplasty of the left fifth toe to his service.

CONCLUSION OF LAW

The criteria for service connection for arthroplasty of the left fifth toe have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, a January 2010 letter, sent prior to the initial unfavorable decision issued in May 2010 advised the Veteran of the evidence and information necessary to substantiate her service connection claim and establish a disability rating and effective date.  The same letter advised the Veteran of her and VA's respective responsibilities in obtaining the evidence and information.

Next, VA has a duty to assist the Veteran in the development of her claim.  This duty includes assisting her in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of her post-service VA treatment.

In March 2013, the Board remanded the Veteran's claim in order to request treatment records from Ft. Bliss Army Hospital from 1990 to 1995 and Dorn and Sumter VA medical facilities from 1995 to 2003, and provide the Veteran with a VA examination.  

No records from Ft. Bliss Army Hospital were located.  

As is happens, the parent facility of the Sumter VA clinic is the Dorn VA Medical Center, located in Columbia South Carolina, and the Veteran clarified she did not begin treatment here until 2003.  This corresponds with the report from this facility the Veteran's first appointment was in 2003.  Accordingly, the Board concludes the available records have been obtained, and there has been compliance with the Board's remand in this regard.  

The Veteran also was provided a VA examinations in May 2013, with an August 2013 addendum, likewise complying with the Board's remand.  

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran contends that the problems with her left fifth toe started in service due to wearing tight fitting boots.  A December 1988 service treatment record noted a corn on the Veteran's fifth left toe.  Service treatment records show no other complaints or treatment regarding the left fifth toe.  

The Veteran had osteotomies of the left fifth toe in January 2010 and September 2010, and she was examined for VA purposes in May 2013, with an addendum in August 2013.  In the addendum, the examiner reviewed the Veteran's claims file and determined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The opinion was based on the absence of complaints or treatment in service, in the context of records reflecting numerous complaints relating to the right foot, (for which service connection has been established).  Thus, it may be reasoned that had there been the onset of a left toe disability in service, it would have been documented.  The opinion also corresponds with the 19 year gap between service, and post service left toe surgery, as well as the wearing of steel toed boots after service, which offers an etiology that parallels the claimed in service cause.    

The Board finds that the VA examiner's opinion is competent based on his medical expertise and is credible based on his duty to provide truthful opinions.  Likewise, it is highly probative since it was a fully informed opinion, and explained the reasoning for the conclusion.  

The Board acknowledges that in an October 2010 VA treatment record, a VA podiatrist opined that the Veteran's left fifth toe condition was related to her military service and the wearing of military boots and notes that the Veteran had a similar presentation with her right fifth toe that was also treated surgically.  The Board finds this opinion to be of little probative value because there is no indication that the VA podiatrist reviewed the Veteran's service treatment records or considered the impact of the Veteran's work experience since service on the Veteran's condition.  An October 2009 VA treatment record noted that the Veteran was wearing steel toe boots at work at least 8 hours per day.  Further, and as already mentioned, the Veteran's left fifth toe arthroplasty occurred in January 2010, over 19 years after her separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

The Board considered the Veteran's lay statements that there is a nexus between her current left fifth toe condition and military service.  The Veteran is competent to provide testimony relating to symptoms or facts that are within the realm of personal knowledge; however, the Board does not consider her current reports of on-going in-service left fifth toe symptoms to be credible, because she has not offered any rational basis that would explain why she would report right toe problems during service, but not similar problems on the left.  The reasonable inference for the lack of reported complaints in this context, is that she had no such complaints.  

The Board likewise finds that the question regarding the potential relationship between the Veteran's current left fifth toe condition and her service to be complex in nature, and she does not possess the medical knowledge to attribute any left fifth toe condition to any specific instance of her military service.  Therefore, any personal assertion of a medical link with service is not probative.  

The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claim and that doctrine is thus inapplicable.  Accordingly, the appeal is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for arthroplasty of the left fifth toe is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


